Citation Nr: 0216692	
Decision Date: 11/20/02    Archive Date: 11/26/02

DOCKET NO.  01-03 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service-connected burial benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel



INTRODUCTION

The veteran had active service from October 1982 to January 
1983 and from June 1994 to October 1995.

This appeal is from January and August 1999 rating decisions 
of the Department of Veterans Affairs (VA) St. Petersburg, 
Florida, Regional Office (RO).  The appellant applied for VA 
burial benefits based on the death of her son, claiming the 
cause of death was due to service.  The RO granted non-
service-connected burial benefits in January 1999 and found 
the veteran's death not service-connected in August 1999.

Apparently, there has been a misunderstanding of the 
appellant's identity in this case, resulting in incomplete 
process as regards certain elements of the claim.  The 
appellant is the veteran's mother, as indicated on the May 
1998 application for burial benefits (VA Form 21-530), not 
his spouse, as she stated on the May 2000 notice of 
disagreement.

VA did not ascertain whether the claimant was the veteran's 
dependent to whom VA must provide an appropriate application 
form upon notice of the veteran's death.  38 C.F.R. 
§ 3.150(b) (2002).  Consequently, she has not filed a claim 
for dependency and indemnity compensation (DIC) in the form 
prescribed by the Secretary.  38 C.F.R. § 3.152(a) (2002).  A 
claimant's filing of the correct form is prerequisite to 
payment of DIC benefits.  Thus, adjudication of the merits of 
the claim, including entitlement based on 38 U.S.C. § 1318, 
was premature.  The matter is referred to the RO so it can 
provide the appellant VA Form 21-535 (Application for DIC by 
Parents).  38 U.S.C.A. § 5102 (West Supp. 2002); 38 C.F.R. 
§ 3.150 (2002).

Whereas payment of DIC benefits is barred unless the claimant 
has filed the proper application, the claim for DIC that the 
RO certified for appeal is not ripe for appellate review.  It 
prematurely addressed the merits of entitlement to DIC.  The 
Board will not consider entitlement to DIC until VA has 
discharged its procedural obligations and the claimant has 
appealed from an adverse adjudication.

In March 1998, a claimant other than the appellant in this 
case applied for death benefits for the veteran's children.  
The RO disallowed death pension, apparently without 
consideration of entitlement to DIC.  Regulation requires 
that the claim filed in March 1998 also be considered as a 
claim for death compensation or DIC.  38 C.F.R. § 3.152(b)(1) 
(2002).  This matter is referred to the RO for appropriate 
action.


REMAND

The appellant, the veteran's mother, filed an application for 
burial benefits, asserting the veteran's death was due to 
service.  The RO allowed non-service-connected burial 
benefits, and the appellant disagreed with the finding that 
the death was not due to service.  The RO issued a statement 
of the case (SOC) that was silent about the laws and 
regulations considered in claims for burial benefits.  Such 
an SOC is defective and does not afford due process.  See 
38 U.S.C.A. § 7105(d)(1)(B) (West 1991); 38 C.F.R. § 19.29(b) 
(2002).

This case needs further development of the evidence.  The 
appellant submitted an incomplete copy of a county Sheriff's 
incident report.  The RO should obtain a complete copy.

The appellant has argued that the veteran's death was due to 
service because it was in fact a suicide resulting from 
mental illness incurred in service.  She has averred that his 
service records show a long-standing intent to commit 
suicide.  The appellant's representative noted that VA 
requested and did not obtain certain service psychiatric 
clinical records.  There is no record VA requested them from 
the treating facilities.  The RO should do so to discharge 
its duty to persist in attempts to obtain service records 
until such efforts are reasonably exhausted.  See 38 C.F.R. 
§ 3.159(c)(2) (2002).

Accordingly, the case is REMANDED for the following action:

1.  Notify the appellant by letter of the 
information and evidence necessary to 
substantiate her claim for service-
connected burial benefits, including 
notice of the information and evidence 
she must provide and of the information 
and evidence VA will attempt to obtain.

2.  Request February 1995 psychiatric 
hospital or clinical records of the 
veteran directly from Schofield Barracks 
Army Hospital, and request September 1995 
records of administrative proceedings 
pertaining to his early release from 
service from Tripler Army Medical Center.  
If such records cannot be obtained from 
those sources, document the record 
accordingly.  Associate any information 
obtained with the claims file.

3.  Request from the Orange County, 
Florida, Sheriff's Office a complete copy 
of the incident report of December 2, 
1998, an incomplete copy of which is of 
record.  Note: the Sheriff's Office case 
number is on the cover sheet and can be 
used to facilitate the request.  
Associate any information obtained with 
the claims file.

4.  Readjudicate the claim for service-
connected burial benefits.  If the claim 
is not allowed, provide the appellant and 
her representative an appropriate 
supplemental statement of the case, which 
includes those sections of 38 C.F.R. Part 
3, Subpart B (Burial Benefits) pertinent 
to the adjudication of her claim, and 
afford her an appropriate period to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).

